20-10182-tmd Doc#28 Filed 04/30/20 Entered 04/30/20 15:37:39 Main Document Pg 1 of
                                        21



                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

   In the Matter of:                                §
                                                    § Case No. 20-10182-tmd
   WC 2101 W Ben White, LP                          §
                                                    § Chapter 11
                       Debtor.                      §
                                                    §
                                                    §
                                                    §

                       MOTION FOR RELIEF FROM AUTOMATIC STAY

         THIS PLEADING REQUESTS RELIEF THAT MAY BE ADVERSE TO
         YOUR INTERESTS.

         IF NO TIMELY RESPONSE IS FILED WITHIN FOURTEEN (14) DAYS
         FROM THE DATE OF SERVICE, THE RELIEF REQUESTED HEREIN
         MAY BE GRANTED WITHOUT A HEARING BEING HELD.

         A TIMELY FILED RESPONSE IS NECESSARY FOR A HEARING TO BE
         HELD.

  TO THE HONORABLE COURT:

         Now comes BBVA USA (“BBVA”), formerly known as Compass Bank, and files this

  Motion for Relief from the Automatic Stay pursuant to 11 U.S.C. § 362 and Rule 4001 of the

  Federal Rules of Bankruptcy Procedure, and moves for an order allowing it to enforce its rights

  and remedies against certain property pledged by Debtor to secure indebtedness to BBVA, and in

  support would respectfully show:

                                 I.     PRELIMINARY STATEMENT

         1.      Debtor is a single-asset real estate debtor. Debtor’s $4.93 million loan with BBVA

  matured pre-petition, was not paid in full upon maturity, and remains in default. Prior to the

  bankruptcy, BBVA posted the Debtor’s only asset for foreclosure.             Debtor made false

  representations, orally and in writing, to induce BBVA it to pull the sale. Debtor then negotiated
20-10182-tmd Doc#28 Filed 04/30/20 Entered 04/30/20 15:37:39 Main Document Pg 2 of
                                        21



  a forbearance agreement with BBVA that contained, among other things, Debtor’s agreement to

  waive protection of the automatic stay with respect to the property in any future bankruptcy.

         2.      Almost immediately, Debtor breached the forbearance agreement, and BBVA

  posted the property once again for foreclosure. Debtor notified BBVA of this bankruptcy case

  four minutes before the foreclosure sale was to begin.

         3.      Debtor did not file its schedules until more than three weeks into the case. Despite

  the U.S. Trustee’s request at the Section 341 Creditor’s Meeting that Debtor amend its schedules

  to cure various deficiencies and to file monthly operating reports, it has not done so.

         4.      Debtor has not filed a plan.

         5.      Debtor has made no known efforts to market the property or obtain refinancing.

         6.      Debtor has not paid property taxes for 2018 or 2019, which now total in excess of

  $500,000.

         7.      As discussed in more detail below, notwithstanding Debtor’s equity in the subject

  property, relief from the automatic stay is warranted because: (a) Debtor waived its right to

  protection of the automatic stay in the pre-petition forbearance agreement; or, in the alternative,

  (b) Debtor’s bankruptcy case constitutes a bad-faith bankruptcy filing under the Fifth Circuit’s

  Little Creek standard justifying relief from the stay.

                                    II.    JURISDICTION & VENUE

         8.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

  1334(b). This matter is a core proceeding under 28 U.S.C. §§ 157(b)(2)(a), 157(b)(2)(G). BBVA

  consents to the entry of a final order by the Court in connection with this motion to the extent that

  it is later determined that the Court, absent consent of the parties, cannot enter final orders or

  judgments in connection herewith consistent with Article III of the United States Constitution.



                                                    2
20-10182-tmd Doc#28 Filed 04/30/20 Entered 04/30/20 15:37:39 Main Document Pg 3 of
                                        21



         9.       Venue is proper in this District pursuant to 28 U.S.C. § 1409.

                                            III.   EXHIBITS

         10.      Attached hereto in support of this motion and the relief requested herein, are the

  following declarations and exhibits:

              Exhibit A: April 29, 2020 Declaration of Kenneth J. Daigrepont, Vice President in the

               ARMS Division of BBVA USA, with the following exhibits attached:

                  o Exhibit A-1: December 27, 2013 Closed-End Multi-Advancing
                    Promissory Note;

                  o Exhibit A-2: December 26, 2013 Deed of Trust;

                  o Exhibit A-3: December 26, 2013 Guaranty Agreement;

                  o Exhibit A-4: February 25, 2019 Promissory Note Modification
                    Agreement;

                  o Exhibit A-5: February 22, 2019 Modification of Deed of Trust;

                  o Exhibit A-6: Payment and transaction history;

                  o Exhibit A-7: June 24, 2019 letter from BBVA to Debtor;

                  o Exhibit A-8: July 3, 2019 letter from BBVA to Debtor;

                  o Exhibit A-9: Payoff statement as of April 28, 2020; and

                  o Exhibit A-10: January 22, 2020 Appraisal.

              Exhibit B: April 30, 2020 Declaration of Sarah Santos, counsel-of-record for BBVA,

               with the following exhibits attached:

                  o Exhibit B-1: September 13, 2019 letter from counsel to Debtor;

                  o Exhibit B-2: November 1, 2019 letter from counsel to Debtor;

                  o Exhibit B-3: November 15, 2019 e-mail correspondence;

                  o Exhibit B-4: November 19, 2019 e-mail correspondence;


                                                       3
20-10182-tmd Doc#28 Filed 04/30/20 Entered 04/30/20 15:37:39 Main Document Pg 4 of
                                        21



                o Exhibit B-5: November 21, 2019 e-mail correspondence;

                o Exhibit B-6: November 23, 2019 e-mail correspondence;

                o Exhibit B-7: December 2, 2019 e-mail correspondence;

                o Exhibit B-8: December 2, 2019 Post-Maturity Payment Agreement;

                o Exhibit B-9: December 3, 2019 e-mail correspondence;

                o Exhibit B-10: December 6, 2019 e-mail correspondence;

                o Exhibit B-11: December 13, 2019 letter from counsel to Debtor;

                o Exhibit B-12: January 7, 2020 e-mail correspondence;

                o Exhibit B-13: January 7, 2020 e-mail correspondence;

                o Exhibit B-14: January 13, 2020 letter from counsel to Debtor;

                o Exhibit B-15: February 3, 2020 e-mail correspondence;

                o Exhibit B-16: February 4, 2020 e-mail correspondence

                o Exhibit B-17: Excerpts from January 13, 2020 hearing in In re 900
                  Cesar Chavez, LLC, Bankr. No. 19-11527; and

                o Exhibit B-18: March 23, 2020 e-mail correspondence.


                                      IV.    BACKGROUND

         A. Debtor’s pre-petition default on its matured loan with BBVA.

         11.    On or about December 27, 2013, Debtor obtained a loan from BBVA in the amount

  of $4,930,000.00 (the “Loan”), as evidenced by the Closed-End Multi-Advancing Promissory

  Note, dated December 27, 2013 in the original principal balance of $4,930,000.00, executed by

  Debtor, payable to the order of BBVA (the “Note”). See Exhibit A-1.

         12.    In connection with the Note, Debtor granted BBVA a first lien on certain real and

  personal property (collectively, the “Property”) in order to secure the indebtedness owed to



                                                4
20-10182-tmd Doc#28 Filed 04/30/20 Entered 04/30/20 15:37:39 Main Document Pg 5 of
                                        21



  BBVA, as evidence by a Deed of Trust, dated December 26, 2013, executed by Debtor in favor of

  BBVA (the “Deed of Trust”). See Exhibit A-2.

         13.     In connection with and to secure the payment of the Note, Natin Paul, who is the

  Manager of WC Ben White, LLC, a Texas limited liability company that serves as the limited

  partner of Debtor, executed a Guaranty Agreement, dated December 26, 2013 (“Guaranty”),

  unconditionally and absolutely guaranteeing the payment of the Note and all indebtedness and

  liabilities owed to BBVA. See Exhibit A-3.

         14.     Pursuant to the terms of the Note and Deed of Trust, the Loan matured and was

  fully payable within five years - on December 27, 2018. See Ex. A-1 p. 6; Ex. A-2. p. 1. Debtor

  and BBVA subsequently modified the Note and Deed to Trust to provide for an extension of the

  maturity date to March 27, 2019. True and correct copies of the “Amended Note” and “Amended

  Deed of Trust” are attached hereto as Exhibit A-4 and Exhibit A-5, respectively. Together, the

  Note, Deed of Trust, Amended Note, and Amended Deed of Trust are collectively referred to herein

  as the “Loan Documents.”

         15.     Debtor failed to pay the Loan upon its maturity on March 27, 2019. See Exhibit

  A-6; see also Ex. A ¶6.

         B. Debtor’s fraudulent inducement of BBVA to pass on foreclosure and enter a
            forbearance agreement.

         16.     On or about June 24, 2019, July 3, 2019, and September 13, 2019, BBVA notified

  Debtor and Guarantor that failure to pay the matured loan constituted a default and it demanded

  payment for the total amount due on the Note. See Exhibit A-7, Exhibit A-8, and Exhibit B-1.

  Debtor and Guarantor failed to pay. See Ex. A ¶6; Ex. A-6.




                                                 5
20-10182-tmd Doc#28 Filed 04/30/20 Entered 04/30/20 15:37:39 Main Document Pg 6 of
                                        21



         17.     Accordingly, pursuant to the terms of the Loan Documents, BBVA posted the

  Property for a December 3, 2019 foreclosure (the “First Foreclosure”) and provided notice of the

  same to Debtor on November 1, 2019. See Exhibit B-2.

         18.     Shortly after receiving notice of the foreclosure posting, Debtor initiated

  discussions with counsel for BBVA requesting a repayment agreement in lieu of the First

  Foreclosure. See, e.g. Exhibit B-3. As discussions continued, proposed terms for a forbearance

  agreement were exchanged between counsel. See Exhibit B-4.             From the very first draft

  exchanged, the terms of the forbearance agreement always included a waiver of automatic stay

  protection should Debtor file bankruptcy. See Exs. B-3, B-4.

         19.     An agreement was ostensibly reached on November 20, 2019, but counsel for

  Debtor requested an effective date of November 18, 2019. See Exhibit B-5. BBVA accepted this

  request so long as Debtor: (a) provided the executed agreement that day; and (b) wired the

  $510,622.76 in funds required to be paid on the effective date that day. Id. Debtor did not provide

  the signed agreement and did not make the required payment. The next day, counsel for Debtor

  represented in an e-mail that “my client [Debtor] intends to sign [the agreement]. It is currently

  circulated for signature.” See id.

         20.     On November 25, 2019, Debtor had still not made the payment. Counsel for BBVA

  provided wire instructions once again. See Exhibit B-6. Another day passed, and the payment

  was still not made. Id.

         21.     Finally, on November 27, 2019, less than one week from the First Foreclosure,

  Debtor provided the signature page to the agreement but stated that payment could not be made

  until December 2, 2019—the day before the scheduled foreclosure on December 3, 2019. See

  Exhibit B-7. Accordingly, a revised agreement was drafted and executed by both Debtor and



                                                  6
20-10182-tmd Doc#28 Filed 04/30/20 Entered 04/30/20 15:37:39 Main Document Pg 7 of
                                        21



  BBVA with an effective date of December 2, 2019, and requiring the following payments on the

  Effective Date (and before the First Foreclosure sale): (a) $538,829.53 (representing accrued

  interest); and (b) $201,476.90 (representing a paydown on the principal). See Exhibit B-8 (the

  “Forbearance Agreement”). The Forbearance Agreement required an additional payment of

  $201,476.90 by December 31, 2019, with a final payoff due on or before January 31, 2019. Id.

         22.     Debtor immediately breached the Forbearance Agreement by failing to make the

  $538,829.53 and $201,476.90 payments on December 2, 2019, as required. See id. On December

  3, 2019, the day of First Foreclosure sale, Debtor wired the $201,476.90 payment (that was due

  the day prior). See Exhibit B-9.

         23.     Later that afternoon, counsel for Debtor forwarded counsel for BBVA an e-mail

  from Natin Paul, that said:




  See Exhibit B-10. However, on December 4, 2019, the wire was never processed and Debtor did

  not make the required payment (now two-days past the due date of December 2, 2019). See id.

         24.     Counsel for BBVA inquired as to the status of the wire on December 4, 2019, and

  by December 6, 2019, had still received no response. Id. Counsel for BBVA informed Debtor’s

  counsel that Debtor was in default of the Forbearance Agreement:



                                                7
20-10182-tmd Doc#28 Filed 04/30/20 Entered 04/30/20 15:37:39 Main Document Pg 8 of
                                        21




  See id.

            C. BBVA’s second and third attempts to foreclose on the Property.

            25.   Accordingly, as provided for in the Forbearance Agreement and Loan Documents,

  on December 13, 2019, BBVA provided notice to Debtor that the Property would be sold at a

  foreclosure sale scheduled for January 7, 2020 (the “Second Foreclosure”). See Exhibit B-11.

            26.   On January 6, 2020, the day before the Second Foreclosure sale, Debtor’s counsel

  requested that the Second Foreclosure be pulled in exchange for a $380,000 payment. See Exhibit

  B-12. BBVA agreed to pull the Second Foreclosure if Debtor made the $380,000 payment by

  10:00 a.m. Id. The deadline of 10:00 a.m. came and went, and no wire was received. See id. The

  $380,000 payment was not received until after 4:00 p.m. that date. See Exhibit B-13.

            27.   During these discussions, BBVA made clear that it was only agreeing to pull the

  Second Foreclosure, was not agreeing to anything else, and reserved all of its rights for breach of

  the Forbearance Agreement. Id. In fact, BBVA notified Debtor that the Property would be posted

  for another foreclosure sale to occur on February 4, 2020 (the “Third Foreclosure”). Id.; see also

  Exhibit B-14.

            28.   Debtor failed to pay off the matured Loan on January 31, 2020 as required by the

  Forbearance Agreement. See Ex. A-6. On January 30, 2020, counsel for BBVA requested that

  counsel for Debtor confirm that the Loan would be paid off as agreed by the following date. See


                                                  8
20-10182-tmd Doc#28 Filed 04/30/20 Entered 04/30/20 15:37:39 Main Document Pg 9 of
                                        21



  Exhibit B-15. Debtor confirmed it would not be able to make the payments. Id. Accordingly,

  counsel for BBVA advised that the Third Foreclosure sale would be proceeding. Id.

         29.     On February 3, 2020, the day before the Third Foreclosure, Debtor, through its

  counsel, predictably reached out yet again asking for additional time and another forbearance of

  the Third Foreclosure. Id. This time, Debtor represented that it intended to refinance the Loan

  “imminently.” Id. BBVA requested a commitment letter from the bank or lender associated with

  the refinance, but Debtor refused to provide any such assurances without a Non-Disclosure

  Agreement. Id.

         30.     BBVA prepared for the Third Foreclosure sale scheduled to begin at 10:00 a.m. on

  February 4, 2020 and its counsel traveled to Austin for the same. At 9:56 a.m., just four minutes

  before the sale, Debtor informed BBVA that it had filed this bankruptcy petition as a single-asset

  case under Chapter 11. See Exhibit B-16. Thus, once again—this time just moments before the

  Third Foreclosure sale—Debtor avoided foreclosure.

         31.     As of April 28, 2020, the total amount of principal, interest (at the post-maturity

  rate), fees, expenses, late charges, and penalties (not including attorneys’ fees) owed under the

  Note is $4,319,837.22 (comprised of $4,012,910.53 in principal, $272,686.35 in unpaid interest,

  $7,805.05 in expenses, and $26,435.29 in legal fees (through March 31, 2020)). See Ex. A ¶11;

  Ex. A-9. The amounts owed will continue to accrue post-maturity interest and other fees and

  charges until paid, in accordance with the terms of the Notes and Loan Documents.

                               V.      ARGUMENTS & AUTHORITIES

         32.     BBVA’s motion for relief from the stay should be granted on either of two,

  independent and alternative grounds: (a) because Debtor contractually waived his right to

  automatic stay protection of the Property in the pre-petition Forbearance Agreement; or (b)



                                                  9
20-10182-tmd Doc#28 Filed 04/30/20 Entered 04/30/20 15:37:39 Main Document Pg 10 of
                                        21



  because there is “cause” to lift the stay under Section 362(d)(1) and the “totality of the

  circumstances” test set forth in In re Little Creek Dev. Co., 779 F.2d 1068, 1072 (5th Cir. 1986).

  While BBVA can satisfy both of these grounds, only one is required to grant this motion.

                 A. Debtor’s pre-petition stay waiver is enforceable and warrants relief from
                    the automatic stay for BBVA.

         33.     While pre-petition agreements that waive all protections of the Bankruptcy Code

  are considered against public policy, “the majority view, and the trend in bankruptcy decisions, is

  that pre-bankruptcy waivers of the automatic stay are sometimes enforceable.” Wells Fargo Bank

  Minnesota, N.A. v. Kobernick, No. C.A. 8-CV-1458, 2009 WL 7808949, at *7 (S.D. Tex. May 28,

  2009), aff’d sub nom. U.S. Bank, Nat. Ass’n v. Kobernick, 454 Fed. Appx. 307 (5th Cir. 2011).

  Courts typically will not enforce pre-petition waivers of stay of relief that are part of original loan

  documents, but they may be enforced when they arise from forbearance agreements (as is the case

  here) or from previous Chapter Eleven filings. Id.

         34.     The bankruptcy court for the District of South Carolina summarized the policy

  reasons for enforcement of such waivers:

         Perhaps the most compelling reason for enforcement of the forbearance agreement
         is to further the public policy in favor of encouraging out of court restructuring and
         settlements. Bankruptcy courts may be an appropriate forum for resolving many of
         society’s problems, but some disputes are best decided through other means. In the
         instant case the Debtor received relief under the forbearance agreement
         approximating that which would have been available in a bankruptcy proceeding.
         The pending foreclosure sale was canceled, the foreclosure action was dismissed,
         and the Debtor gained an opportunity to start a new payment schedule which would
         prevent further action as long as she made the payments she agreed to make. To
         allow her now to receive the full benefits resulting from reimposition of the
         automatic stay as to [the secured lender] would be inconsistent with this Court’s
         oft-stated skepticism regarding serial bankruptcy filings.

  In re Cheeks, 167 B.R. 817, 819 (Bankr. D.S.C. 1994); see also In re Darrell Creek Assocs., L.P.,

  187 B.R. 908, 913 (Bankr. D.S.C. 1995) (granting motion to lift stay where debtor’s pre-petition



                                                    10
20-10182-tmd Doc#28 Filed 04/30/20 Entered 04/30/20 15:37:39 Main Document Pg 11 of
                                        21



  workout agreement contained a stay waiver noting that “that such out-of-court workouts are to be

  encouraged and are often effective”); In re Bryan Road, LLC, 382 B.R. 844, 848 (Bankr. S.D. Fla.

  2008) (enforcing pre-petition stay waiver in forbearance agreement and granting secured lender

  relief from stay),

         35.     Here, facing an imminent foreclosure, Debtor negotiated a new payment schedule

  in the Forbearance Agreement that would prevent BBVA’s sale of the Property so long as Debtor

  complied. In exchange for this forbearance, BBVA accepted Debtor’s promise and covenant to

  waive protection of the automatic stay in any future bankruptcy. Debtor was represented by

  counsel, Brian Elliott, during these negotiations. Mr. Elliott is not only an attorney and in-house

  counsel for World Class Capital Group, he also has his real estate license. See Exhibit B-18 at

  132:15-19; 136:10-12.

         36.     Debtor’s principal, Nate Paul, is a sophisticated businessman who has been in the

  real estate market for over thirteen years. Id. at 47:10-13. Mr. Paul, through his entities, owns

  about 100 different commercial properties in seventeen states across the country. Id. at 58:16-20.

  Debtor’s Principal, Mr. Paul, was intimately familiar with bankruptcies and the concept of the

  automatic stay. In fact, at the time the Forbearance Agreement was signed (December 2, 2019),

  five of Mr. Paul’s other entities had already filed bankruptcy (all single-asset real estate cases),

  and four of those entities were already facing motions to lift stay by the secured creditor. See In

  re 900 Cesar Chavez, Bankr. Case No. 19-11527, ECF Nos. 1, 27.

         37.     There is simply no credible argument that Debtor, a sophisticated real-estate

  developer with its own in-house counsel and was actively involved in stay litigation in other

  pending bankruptcy proceedings, did not knowingly and voluntarily waive automatic stay

  protection with its Forbearance Agreement with BBVA. See In re Bryan Rd., LLC, 382 B.R. 844,



                                                  11
20-10182-tmd Doc#28 Filed 04/30/20 Entered 04/30/20 15:37:39 Main Document Pg 12 of
                                        21



  849 (Bankr. S.D. Fla. 2008) (considering “the sophistication of the party making the waiver” and

  the “consideration for the waiver” in granting motion to lift stay based on waiver language in pre-

  petition forbearance agreement); In re Frye, 320 B.R. 786, 791 (Bankr. D. Vt. 2005) (same).

           38.      Other factors support enforcing the pre-petition stay waiver, including: (a) Debtor’s

  false representations to induce BBVA into the Forbearance Agreement; (b) the proximity between

  the waiver (Dec. 2019) and the bankruptcy filing (Feb. 2020) and the lack of changed

  circumstances in the interim; (c) the prejudice to BBVA in not being able to exercise its contractual

  remedies under state law (three times over); (d) the public policy of encouraging such workout

  agreements; and (e) the total lack of evidence for a successful reorganization. See In re Frye, 323

  B.R. 396, 403 (Bankr. D. Vt. 2005) (considering these and other factors to grant secured lender’s

  motion to lift stay based on waiver).1 In circumstances similar to those here, at least one court has

  not only enforced the pre-petition waiver but also imposed sanctions on the attorney for filing the

  bankruptcy “just two hours prior to the scheduled foreclosure sale of the debtor’s principal asset.”

  In re McBride Estates, Ltd., 154 B.R. 339, 340 (Bankr. N.D. Fla. 1993) (awarding lender attorney’s

  fees and costs where pre-petition settlement agreement, which was incorporated into the confirmed

  plan of reorganization in Debtor’s prior Chapter 11).2

           39.      For all of these reasons, the Court should enforce the pre-petition waiver in the

  Forbearance Agreement and grant BBVA’s motion to lift stay.




  1
           As held in Frye, the fact that Debtor has equity in the Property does not preclude enforcement of the pre-
  petition waiver. 323 B.R. at 400-01 (enforcing pre-petition stay waiver even where lender could not show that the
  debtor had no equity in the property).
  2
           BBVA is aware of that at least one bankruptcy court in the Fifth Circuit has declined to enforce a pre-petition
  stay waiver, but that case is distinguishable. The Bankruptcy Court for the Southern District of Texas declined to
  enforce a pre-petition waiver where “the waiver was contained in the Note itself, not a forbearance agreement or
  bankruptcy plan negotiated after Defendants’ alleged default.” Kobernick, 2009 WL 7808949, at *7. The court
  distinguished the precise circumstances here—a waiver in the forbearance context—from its holding.


                                                            12
20-10182-tmd Doc#28 Filed 04/30/20 Entered 04/30/20 15:37:39 Main Document Pg 13 of
                                        21



                 B. Alternatively, this Court should lift the automatic stay for “cause” under
                    Section 362(d)(1).

                     i.      Legal standard.

         40.      Section 362(d)(1) of the Bankruptcy Code states, in part, that a bankruptcy court

  may grant stay relief under the following circumstances:

         On request of a party in interest and after notice and a hearing, the court shall grant
         relief from the stay provided under subsection (a) of this section, such as by
         terminating, annulling, modifying, or conditioning such stay—(1) for cause,
         including the lack of adequate protection of an interest in property of such party in
         interest[….]

         41.     Under section 362(d)(1), a bankruptcy court may lift the automatic stay for “cause.”

  In re Reitnauer, 152 F.3d 341, 343 n.4 (5th Cir. 1998). What constitutes “cause” for lifting the

  stay under Section 362(d)(1) is not defined under the Bankruptcy Code and should be determined

  on a case-by-case basis based on “an examination of the totality of circumstances.” In re

  Brentwood Group No. 1 Ltd., No. 10-80093-G3-11, 2010 WL 2900327, at *11 (Bankr. S.D. Tex.

  July 21, 2010). Bankruptcy courts have considerable flexibility when deciding whether to lift the

  automatic stay under Section 362(d)(1). In re Mirant Corp., 440 F.3d 238, 253 (5th Cir. 2006).

         42.     In a single asset real estate bankruptcy case, a court determines whether to lift the

  stay for “cause” under Section 362(d)(1) independent of any conclusion it may reach regarding the

  criteria for lifting the stay under Section 362(d)(3). Brentwood Group, 2010 WL 2900327, at *11;

  see also In re Cameron-811 Rusk, LP, No. 2010 WL 2735707, at *2 (Bankr. S.D. Tex. July 12,

  2010) (noting that relief under 362(d)(3) is “independent from” relief under 362(d)(1)); In re Pac.

  Rim Invs. LLP, 243 B.R. 768, 772 (D. Colo. 2000) (“Moreover, Pacific Rim’s argument that §

  362(d)(3) is the exclusive provision by which relief from stay can be obtained in a single asset real

  estate [case] is without merit.”).




                                                   13
20-10182-tmd Doc#28 Filed 04/30/20 Entered 04/30/20 15:37:39 Main Document Pg 14 of
                                        21



         43.     A lack of good faith in the filing of the bankruptcy case itself constitutes “cause”

  to lift the automatic stay. In re Little Creek Dev. Co., 779 F.2d 1068, 1072 (5th Cir. 1986) (“Every

  bankruptcy statute since 1898 has incorporated literally, or by judicial interpretation, a standard of

  good faith for the commencement, prosecution, and confirmation of bankruptcy proceedings.”); In

  re Scotia Pac. Co., LLC, 508 F.3d 214, 223-24 (5th Cir. 2007); In re WGMJR, Inc., 435 B.R. 423,

  433 (Bankr. S.D. Tex. 2010) (“The absence of good faith constitutes cause for lifting of the

  automatic stay.”).

         44.     Although no precise test exists for determining bad faith in the filing of a Chapter

  11 case, the Fifth Circuit in In re Little Creek identified the following factors that typically

  characterize a bad-faith bankruptcy filing:

         The debtor has one asset, such as a tract of undeveloped or developed real property.
         The secured creditors’ liens encumber this tract. There are generally no employees
         except for the principals, little or no cash flow, and no available sources of income
         to sustain a plan of reorganization or to make adequate protection payments
         pursuant to 11 U.S.C. §§ 361, 362(d)(1), 363(e) or 364(d)(1). Typically, there are
         only a few, if any unsecured creditors whose claims are relatively small. The
         property has usually been posted for foreclosure because of arrearages on the debt
         and the debtor has been unsuccessful in defending actions against the foreclosure
         in state court. Alternatively, the debtor and one creditor may have proceeded to a
         stand-still in state court litigation, and the debtor has lost or has been required to
         post a bond which it cannot afford. Bankruptcy offers the only possibility of
         forestalling loss of the property. There are sometimes allegations of wrongdoing by
         the debtor or its principals. The “new debtor syndrome,” in which a one asset entity
         has been created or revitalized on the eve of foreclosure to isolate the insolvent
         property and its creditors exemplifies, although it does not uniquely categorize, bad
         faith cases.

  Little Creek, 779 F.2d at 1073. A bad-faith bankruptcy case does not have to exhibit all these Little

  Creek factors to merit relief. Id. at 1072. The bankruptcy court should examine the totality of the

  circumstances when deciding whether to grant stay relief for cause based on bad faith. In re City

  of Angel, LLC, No. 12-80461-G3-11, 2012 WL 6694075, at *3 (Bankr. S.D. Tex. Dec. 21, 2012).




                                                   14
20-10182-tmd Doc#28 Filed 04/30/20 Entered 04/30/20 15:37:39 Main Document Pg 15 of
                                        21



         45.     This Court should grant BBVA stay relief for “cause” under Section 362(d)(1)

  based on the Little Creek factors, as follows:

                     ii.     First Little Creek Factor: single-asset real-estate Debtor and BBVA as
                             secured creditor.

         46.     Debtor is a single asset real estate debtor. Its primary asset is the Property

  encumbered by the Deed of Trust in favor of BBVA. Debtor has acknowledged BBVA and its

  lien in its Schedule D. See ECF No. 21.

                     iii.    Second Little Creek Factor: insufficient income to sustain a Chapter
                             11 plan.

         47.     Debtor’s only asset is the Property that, according to Debtor’s own records, does

  not generate sufficient income to sustain a Chapter 11 Plan. The rent roll provided by Debtor

  reflects monthly rental income of $48,020.00 and annual rental income of $782,438.93. See

  Exhibit B-18. This does not account for expenses.

         48.     As disclosed during the Section 341 creditor’s meeting, Debtor has more than

  $500,000 in unpaid property taxes for the Property for 2018 and 2019. Interest on the Debtor’s

  secured obligation to BBVA (even at a nondefault rate) currently accrues at the approximate

  amount of $60,193.66 per month (i.e., $2,006.45527 per day for thirty (30) days). See Ex. A ¶10.

         49.     Accordingly, the Debtor’s asset does not come close to generating enough income

  to sustain a plan of reorganization.

         50.     Further, although the 90-day period does not expire until May 4, 2020, as of the

  date of this filing, Debtor has not made adequate protection payments under 11 U.S.C. § 362(d)(3).

  See Little Creek, 779 F.2d at 1073 (describing as bad faith the circumstance in which the debtor

  had “no available sources of income to sustain a plan of reorganization or to make adequate

  protection payments”).



                                                   15
20-10182-tmd Doc#28 Filed 04/30/20 Entered 04/30/20 15:37:39 Main Document Pg 16 of
                                        21



         51.     The only way this Debtor could conceivably pay the matured Loan would be for

  Nate Paul, his entities, or principals of his entities, or some other third party to pump more money

  into the Debtor—a situation that at least one court has characterized as cause to lift the stay. See

  Brentwood Group, 2010 WL 2900327, at *12 (finding cause to lift the stay when the debtor could

  not service its debt without an equity infusion from the debtor’s control person, his family, or

  entities that he controlled). Practically speaking, if such an equity infusion were a realistic

  probability, it would have already occurred back in 2019 when: (a) the Loan matured; (b) the

  payments required under the Forbearance Agreement came due; or (c) to avoid the First, Second,

  or Third Foreclosures. Since entering the Forbearance Agreement, nine additional entities that are

  owned, controlled, or affiliated with Nate Paul have also filed bankruptcies. None of those cases

  have proposed feasible plans for reorganization. All of these circumstances, combined with the

  unfortunate circumstances surrounding Mr. Paul’s criminal investigation, make reorganization a

  pipe dream.

         52.      The Debtor’s only plausible motive for continuing to delay BBVA’s exercise of its

  rights is to retain equity for its principals. However, when compared to all the other factors

  suggesting that the Debtor filed this bankruptcy case in bad faith, the “totality of the

  circumstances” compel the conclusion that BBVA is entitled to stay-relief for “cause” under

  Section 362(d)(1). See City of Angel, 2012 WL 6694075, at *3.

                     iv.    Third Little Creek Factor: two-party dispute.

         53.     This is essentially a two-party dispute. Aside from the indebtedness owed to BBVA

  (which exceeds $4,000,000), the Debtor has averred that it has only one other secured creditor (the

  Travis County taxing authority) and a handful of unsecured creditors who are owed less than

  $14,000 total. See ECF No. 21. Debtor’s representative, Mr. Elliott, explained at the Section 341



                                                  16
20-10182-tmd Doc#28 Filed 04/30/20 Entered 04/30/20 15:37:39 Main Document Pg 17 of
                                        21



  creditor’s meeting that these unsecured creditors include: (a) one-time service providers; and (b)

  tenants that may be owed security deposits. In light of such facts, this bankruptcy boils down to a

  two-party dispute between Debtor and BBVA over BBVA’s repeated and lawful efforts to

  foreclose against the Property and otherwise exercise its rights and remedies under the Loan

  Documents.

                      v.      Fourth Little Creek Factor: bankruptcy filed as last-ditch effort to
                              prevent foreclosure.

          54.      Fourth, Debtor filed this bankruptcy case to halt the pending February 4, 2020

  foreclosure, the Third Foreclosure sale posted by BBVA in a period of three months. Having been

  fraudulent induced to pull the First Foreclosure and enter the Forbearance Agreement, only for

  that then to be immediately breached, BBVA was no longer interested in another workout with

  Debtor. Debtor had no other way to prevent the loss of the Property to BBVA except for filing

  this bankruptcy case. See Little Creek, 779 F.2d at 1073 (“Bankruptcy offers the only possibility

  of forestalling loss of the property.”). Although the Debtor’s decision to file this case to stop the

  foreclosure does not, standing alone, qualify as bad faith or merit immediate stay relief, this factor

  certainly favors granting relief from stay when considered alongside all the other indicia of bad

  faith present.

                      vi.     Fifth Little Creek Factor: allegations of wrongdoing.

          55.      Fifth, and finally, “allegations of wrongdoing” against Mr. Paul—the ultimate party

 responsible for Debtor—continue to swirl. Little Creek, 779 F.2d at 1073. BBVA does not need

 to belabor well-known facts that are already public knowledge including, for example, that the FBI

 raided Mr. Paul’s home on August 14, 2019. Suffice it to say, and as mentioned above, these events

 and allegations will make it difficult if not impossible for reorganization, suggesting that this

 bankruptcy case should not have been filed.

                                                   17
20-10182-tmd Doc#28 Filed 04/30/20 Entered 04/30/20 15:37:39 Main Document Pg 18 of
                                        21



                        vii.     Based on the totality of the circumstances and the Little Creek factors,
                                 the stay should be lifted.

           56.      This is not just a case where Debtor has inadequate sources of income to sustain a

  plan, as noted by the Fifth Circuit in Little Creek. It is a case where Debtor has already failed to

  pay an enormous amount of debt owed by it – debt in excess of $4 million to BBVA and over

  $500,000 to the taxing authorities. It is also a case where more and more expenses will be incurred

  to maintain the Property and where the Debtor, with insufficient income being generated by the

  Property to cover its debts and expenses, will presumably look to others to pay its bills as it seeks

  to buy time. That same story has been told to BBVA (and apparently lenders in the other pending

  related cases as well) for some time now. Time after time when asked to document its efforts, in

  this case and in others, to market the property or obtain financing, Debtor has refused or been

  unable to substantiate its claims.

           57.      This undeniable pattern is fundamentally unfair and establish “cause” to lift the

  automatic stay and grant this Motion. See 11 U.S.C. § 362(d)(1).3

                                                   VI.      PRAYER

           58.      For the forgoing reasons, BBVA requests that the Court grant this motion and enter

  an order lifting the automatic stay and permitting BBVA to foreclose on the Property in accordance

  with applicable state law. BBVA further requests all other relief to which it may be entitled.


  DATED: April 30, 2020.




  3
           Further, courts have acknowledged that the existence of a pre-petition waiver of the automatic stay, like the
  one present in the Forbearance Agreement, can be considered when evaluating “cause” under Section 362(d)(1). In
  re Powers, 170 B.R. 480, (Bankr. D. Mass. 1994) (stating that “waiver is a primary element to be considered in
  determining if cause exists for relief from the automatic stay under § 362(d)(1)”). Accordingly, BBVA incorporates
  Section (V)(A) as additional grounds to lift the stay for cause.

                                                           18
20-10182-tmd Doc#28 Filed 04/30/20 Entered 04/30/20 15:37:39 Main Document Pg 19 of
                                        21



                                                   Respectfully Submitted,

                                                   DAVIS & SANTOS, P.C.

                                             By:    /s/ Caroline Newman Small
                                                   Sarah Santos
                                                   Attorney-in-Charge for Creditor
                                                   State Bar No. 24040955
                                                   E-mail: ssantos@dslawpc.com
                                                   Caroline Newman Small
                                                   State Bar No. 24056037
                                                   E-mail: csmall@dslawpc.com
                                                   719 S. Flores Street
                                                   San Antonio, Texas 78204
                                                   Telephone: (210) 853-5882
                                                   Facsimile: (210) 200-8395
                                                   Attorneys for Creditor and Party-in-
                                                   Interest BBVA USA




                                        19
20-10182-tmd Doc#28 Filed 04/30/20 Entered 04/30/20 15:37:39 Main Document Pg 20 of
                                        21



                                  CERTIFICATE OF SERVICE

         I hereby certified that on April 30, 2020, a true and correct copy of the foregoing document
  was served on counsel of record and the parties below as follows:

   WC 2101 W Ben White, LP                                           Hand Delivery
   814 Lavaca St.                                        X           Regular Mail
   Austin, Texas 78701                                               Certified Mail/RRR
   Debtor                                                            Facsimile
                                                                     E-mail


   U.S. Department of Justice                                        Hand Delivery
   OFFICE OF THE UNITED STATES TRUSTEE                               Regular Mail
   615 E Houston Street, Suite 533                                   Certified Mail/RRR
   San Antonio, Texas 78205                               X          CM/ECF
   E-mail: USTPRegion07.S.ECF@UST.DOJ.GOV                            E-mail
   United States Trustee

   Mark Ralston                                                      Hand Delivery
   FISHMAN JACKSON RONQUILLO PLLC                                    Regular Mail
   Three Galleria Tower                                              Certified Mail/RRR
   13155 Noel Road, Suite 700                             X          CM/ECF
   Dallas, TX 75240                                                  E-mail
   T: (972) 419-5544
   F: (972) 419-5501
   Email: mralston@fjrpllc.com
   Debtor’s Attorney


   Jason A. Starks                                                   Hand Delivery
   Assistant County Attorney                                         Regular Mail
   TRAVIS COUNTY ATTORNEY                                            Certified Mail/RRR
   P.O. Box 1748                                          X          CM/ECF
   Austin, TX 78767                                                  E-mail
   T: (512)854-9092
   F: (512)854-9316
   E-mail: Jason.Starks@traviscountytx.gov
   Attorney for Travis County




                                                  20
20-10182-tmd Doc#28 Filed 04/30/20 Entered 04/30/20 15:37:39 Main Document Pg 21 of
                                        21



   Christopher H. Trickey                               Hand Delivery
   Brian T. Cumings                                     Regular Mail
   GRAVES, DOUGHERTY, HEARON & MOODY, P.C.              Certified Mail/RRR
   401 Congress Avenue, Suite 2700            X         CM/ECF
   Austin, Texas 78701-5620                             E-mail
   T: (512) 480-5620
   E-mail: ctrickey@gdhm.com
   Attorneys for Denly ACI Partners, Ltd.


                                                   /s/ Caroline Newman Small
                                                  Caroline Newman Small




                                        21
